Exhibit 10.1

 

PATINA OIL & GAS CORPORATION

 

SECOND AMENDMENT TO

AMENDED AND RESTATED

CHANGE IN CONTROL PLAN

 

This Second Amendment to the Amended and Restated Change in Control Plan (the
“Plan”) is adopted effective as of May 3, 2005 (the “Effective Date”) by Patina
Oil & Gas Corporation, a Delaware corporation (the “Company”). Capitalized terms
used but not defined herein shall have the meanings ascribed thereto in the
Plan.

 

WHEREAS, the Company has previously entered into the Agreement and Plan of
Merger dated as of December 15, 2004, as amended (the “Merger Agreement”), by
and among the Company, Noble Energy, Inc. and Noble Energy Production, Inc.,
which provides for the merger of the Company with and into Noble Energy
Production, Inc. (the “Merger”), as further described therein; and

 

WHEREAS, in the event the Merger is consummated, the Company desires to enhance
the benefits payable to the participants in the Plan;

 

NOW THEREFORE, the Company hereby adopts this Second Amendment to the Plan.

 

1. Effectiveness.

 

(a) This Second Amendment shall be effective as of the Effective Date, provided,
however, that in the event the Merger is not consummated and the Merger
Agreement is terminated in accordance with its terms, this Second Amendment
shall be null and void ab initio and of no further force or effect.

 

(b) Subject to Section 1(a) and except as provided in Section 2, the terms and
conditions of the Plan as in effect immediately prior to the Effective Date
shall continue to be in effect on and after the Effective Date.

 

2. Amendment. Section 3 of the Plan is hereby amended by inserting the following
new paragraphs (f), (g), (h) and (i) immediately after paragraph (e) thereof:

 

(f) On the Closing Date (as defined in the Agreement and Plan of Merger dated as
of December 15, 2004, as amended, by and among the Company, Noble Energy, Inc.
and Noble Energy Production, Inc.), the Company shall pay to each Employee set
forth on a schedule approved by the Compensation Committee of the Board at a
meeting on May 3, 2005 a lump-sum amount in cash equal to the amount set forth
opposite such Employee’s name on such schedule.



--------------------------------------------------------------------------------

(g) In the event that any Employee who continues to be employed by the Company
or its subsidiaries after the Closing Date is terminated without cause on or
prior to the third anniversary of the Closing Date, or resigns on or prior to
the third anniversary of the Closing Date and within 30 days of a Material
Change (in the case of an Executive) or reduction in such Employee’s Base
Compensation (in the case of a Key Manager or Regular Employee), then such
Employee will receive a lump-sum payment in cash equal to (i) if such
termination or resignation occurs on or prior to the first anniversary of the
Closing Date, three months of such Employee’s base salary as of the Closing Date
and as reflected on the schedule described in paragraph (f) above, (ii) if such
termination or resignation occurs after the first, and on or before the second,
anniversary of the Closing Date, two months of such Employee’s base salary as of
the Closing Date and as reflected on the schedule described in paragraph (f)
above and (iii) if such termination or resignation occurs after the second, and
on or before the third, anniversary of the Closing Date, one month of such
Employee’s base salary as of the Closing Date and as reflected on the schedule
described in paragraph (f) above. The Company agrees to pay such amount to such
Employee within five (5) calendar days of such termination or resignation.

 

(h) The Company shall pay to each person who, immediately prior to the Closing
Date, was a member of the Board (other than any person who was at such time an
employee of the Company or who thereafter becomes a member of the board of
directors of Noble Energy, Inc.) six consecutive monthly cash payments in the
amount of $12,500, commencing on the fifteenth day of the first month following
the Closing Date.

 

(i) The payments provided for under the Plan shall be subject to all tax
withholdings and deductions required by applicable law.

 

3. Governing Law. This Second Amendment shall be governed by and subject to the
laws of the State of Delaware.

 

2